Exhibit 5.1 OPINION AND CONSENT OF DISCLOSURE LAW GROUP December 4, 2015 VistaGen Therapeutics, Inc. 343 Allerton Avenue South San Francisco, CA 94080 Re: Registration Statement on FormS-8 for VistaGen Therapeutics, Inc. Ladies and Gentlemen: We have acted as counsel to VistaGen Therapeutics, Inc., a Nevada corporation (the “Company”), in connection with the Form S-8 Registration Statement (the “Registration Statement”) filed by the Company with the Securities and Exchange Commission (the “Commission”) registering under the Securities Act of 1933, as amended (the “Act”), an aggregate total of 997,229 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), to be issued pursuant to the Company’s 1999 Stock Incentive Plan and the 2008 Stock Incentive Plan(the “Plans”). We have examined copies of such corporate records and made such inquiries as we have deemed necessary for purposes of rendering the opinion set forth below. Based upon the foregoing, in our opinion, the shares of Common Stock, when issued in the manner contemplated by the Plans, will be legally issued, fully paid and non-assessable. In rendering the opinion set forth above, we express no opinion as to the laws of any jurisdiction other than the Nevada Revised Statutes and the federal laws of the United States of America. We hereby consent to the filing of a copy of this opinion with the Commission as an exhibit to the Registration Statement.In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the Act or the rules and regulations of the Commission thereunder. Very truly yours, /s/ Disclosure Law Group Disclosure Law Group
